UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7027


JOHN C. ROBINSON,

                    Petitioner - Appellant,

             v.

THE STATE OF SOUTH CAROLINA DEPARTMENT OF PROBATION
PAROLE AND PARDON SERVICES; WARDEN, BROAD RIVER
CORRECTIONAL INSTITUTION,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Timothy M. Cain, District Judge. (1:16-cv-03324-TMC)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John C. Robinson, Appellant Pro Se. Tommy Evans, Jr., SOUTH CAROLINA
DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE, Columbia, South
Carolina; Christina Catoe Bigelow, SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John C. Robinson seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Robinson that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Robinson has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2